EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mainak Mehta (Registration Number 46924) on 29 December 2020 and Mark Catanese on 6 January 2021.
The application has been amended as follows: 
In the Specification:
In replacement paragraph [0013], second line therein, “a center thereof axis at the center” has been rewritten as --a center axis at the center thereof--; third & 5th lines therein, “thereof” has been respectively deleted at these instances.
In replacement paragraph [0016], 5th line therein, “the substantial” has been rewritten as --an equivalent--; 7th line therein, each instance of “substantial” has been rewritten as --equivalent--, respectively.
In replacement paragraph [0017], 6th line therein --of-- has been inserted after “1/10”.
In replacement paragraph [0019], 6th line therein, --based-- has been inserted prior to “on”.

In replacement paragraph [0031], 5th line therein, “(i.e. small)” has been deleted.
In replacement paragraph [0032], third line therein, “form” has been rewritten as --foamed--. 
Page 17 of the original specification, in paragraph [0048], second line therein, --in nm-- has been inserted after “thickness”.
In the Claims:
In claim 4, line 2, --the different expansion ratios within-- has been inserted after “wherein” and “has” has been changed to --have--, respectively.
In claims 5, 6, line 2 in each claim, --the contact surface of-- has been inserted after “wherein”, respectively in each claim.
In claim 7, line 3, “an inside surface thereof that is in contact with the dielectric layer” has been rewritten as --the contact surface--.
In claim 17, line 3 and in claim 19, lines 2 & 3, “a substantial” has been rewritten as --an equivalent--, respectively in each claim.
Claims 1, 2, 4-20 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --An electromagnetic wave transmission cable including a hollow dielectric tube surrounded by a foamed resin layer having different expansion ratios at different regions therein--.

BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee